Exhibit 10.1

Stock Purchase Agreement


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made effective as of the
29th day of June, 2007, by and among Harold A. Yount, Jr. and Brenda P. Yount,
collectively with addresses at 205 East Roosevelt, Boerne, Texas 78006, David M.
Loev with an address of 6300 West Loop South, S. 280, Houston, TX 77401 and Loev
Corporate Filings, Inc. with an address of 4712 Bellview St., Bellaire, TX
77401, Harold A. Yount, Jr., Brenda P. Yount, David M. Loev, Loev Corporate
Filings, Inc. shall be hereinafter collectively referred to as the "Sellers" or
individually as a "Seller,” and Huaqin Zhou, Xiaojin Wang and Huakang Zhou with
addresses at 18 Kimberly Court, East Hanover, NJ 07936 (hereinafter,
collectively the "Purchasers" or “Purchaser”).


PRELIMINARY STATEMENTS


 
A.
Sellers own an aggregate of 1,650,000 shares of common stock of Fleurs De Vie,
Inc. (Hereinafter “Fleurs”, “FDVE” or the “Company”) and are willing to sell
1,440,000 shares of common stock of Fleurs De Vie, Inc.  (the “Common Stock”)
and will retain 210,000 shares.



 
B.
Sellers desire to sell the Common Stock to Purchasers, and Purchasers desires to
purchase the Common Stock from Sellers, on the terms, provisions and conditions
set forth herein.



NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Sellers and Purchasers do hereby agree as follows:


ARTICLE I


Purchase and Sale of the Common Stock


Section 1.01.  Purchase and Sale.  On the Closing Date and upon the terms and
subject to the conditions set forth herein, the Sellers shall deliver 1,440,000
shares of FDVE’s Common Stock, as enumerated herein by their respective
signatures,  to the Purchasers free and clear of all liens, and Purchasers shall
purchase the Common Stock from the Sellers in accordance with Section 1.02
below.


Section 1.02.  Purchase Price.  The purchase price (the “Purchase Price”) for
the Common Stock is $564,103, or $0.3917 per share and the Sellers will retain
210,000 shares of FDVE’s common stock in accordance with Section 1.04(c) below.


Section 1.03.  Time and Place of Closing.  Subject to the satisfaction or waiver
of the conditions herein, the closing (the “Closing”) of the transactions
contemplated by this Agreement shall take place on or before June 30, 2007 or at
such time, date or place as Sellers and Purchasers may agree.
 


 
      
        Page 1 of 15    
        Stock Purchase Agreement      
        


--------------------------------------------------------------------------------




Section 1.04.  Delivery of the Common Stock; Payment of Purchase Price. At
Closing:


 
(a)
the Sellers shall deliver to the Purchasers the certificate(s) representing the
Common Stock, duly endorsed in blank or accompanied by stock powers duly
endorsed in blank, with all taxes attributable to the transfer and sale of the
Common Stock paid by the Sellers;



 
(b)
the Purchasers shall deliver to the Sellers the Purchase Price in accordance
with Section 1.02, less the deposit of $50,000.00 which has been received by the
Sellers.



 
(c)
the Sellers shall retain 210,000 shares of FDVE’s common stock, in the amounts
as specified in Exhibit A attached hereto, which stock shall be subject to the
Lock-up Agreement attached hereto as Exhibit B



the shares shall have a “put” option whereby the individual holders of those
shares shall have the right, but not the obligation, to force FDVE, or its
successor, to repurchase any portion of the shares for $1.00 (one and no/100
dollar) per share after July 1, 2008.  Sellers shall have the right, but not the
obligation, to “put” these shares to the Company for a period of sixty (60) days
after July 1, 2008, after which such “put” shall expire in its entirety.  In the
event Sellers exercise their respective “put” options according to this
paragraph, Purchasers or the Company agree to submit payment in the form of cash
to individual Sellers within 5 business days after Sellers’ exercise.  In the
event Sellers do not receive payment within the 5 business day period, such
shall be deemed a Default of the “put” and Sellers shall have the right of
pursuing payment pursuant to the put or having the Company immediately issue
Seller or Sellers, on a pro-rata basis, additional shares in the Company so the
total shares held by Sellers will equal to the unpaid amount of cash divided by
the price of the Company’s stock on the day of the Default multiplied times 3
(three).  As an example, if shares of the Company on the day of Default close at
$.50/share, the Company would issue Sellers 1,260,000 shares ($210,000.00/$.50
per share x 3).


After Closing, Alex Yount and David Loev will transfer 70,000 shares of FDVE’s
common stock to Carey G. Birmingham after Closing.  Such shares will be subject
to the Lock-up Agreement referenced above.


ARTICLE II


Representations and Warranties of Sellers and the Company


Subject to all of the terms, conditions and provisions of this Agreement, the
Sellers and the Company hereby represent and warrant to Purchasers, as of the
date hereof and as of the Closing, as follows:


Section 2.01.  Organization and Qualification.  FDVE is a Nevada corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada.  FDVE has all requisite power and authority, corporate or
otherwise, to own, lease and operate its assets and properties and to carry on
its business as now being conducted.  The Company does not have any subsidiaries
or predecessor corporations.


      
        
      
      
        Page 2 of 15    
        Stock Purchase Agreement        
      
        
      
    


--------------------------------------------------------------------------------




Section 2.02.  Capitalization of The Company; Title to the Common Stock.  There
are 140,000,000 shares of common stock authorized of the Company, of which
approximately 1,857,000 shares of common stock are issued and outstanding,
$0.001 par value per share.  There are 10,000,000 shares of preferred stock,
$0.001 par value per share, authorized of the Company, of which no shares of
preferred stock are issued and outstanding.  All of the outstanding shares of
common stock have been duly authorized and validly issued, are fully paid and
nonassessable and are free of preemptive rights.  The Common Stock transferred
by the Sellers to Purchasers will be free and clear of liens.  There are no
outstanding or authorized subscriptions, options, warrants, calls, rights or
other similar contracts, including rights of conversion or exchange under any
outstanding debt or equity security or other contract, to which any of the
Common Stock will be subject or obligating the Sellers and/or the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, any other
shares of capital stock of the Company or any other debt or equity securities
convertible into or evidencing the right to subscribe for any such shares of
capital stock or obligating the Sellers and/or the Company to grant, extend or
enter into any such contract.  There are no voting trusts, proxies or other
contracts to which Sellers and/or the Company are a party or are bound with
respect to the voting of any shares of capital stock of the Company.  The
Sellers have full legal right to sell, assign and transfer the Common Stock to
Purchasers and will, upon payment for the Common Stock and delivery to
Purchasers of a certificate or certificates representing the Common Stock,
transfer good and indefeasible title to the Common Stock to Purchasers, free and
clear of liens.


Section 2.03.  Authority.  The Sellers and the Company have all requisite power
and authority, corporate or otherwise, to execute and deliver this Agreement and
to consummate the transactions contemplated hereby and thereby.  The Sellers and
the Company have duly and validly executed and delivered this Agreement and
will, on or prior to the Closing, execute, such other documents as may be
required hereunder and, assuming the due authorization, execution and delivery
of this Agreement by the parties hereto and thereto, this Agreement constitutes,
the legal, valid and binding obligation of the Sellers and the Company, as
applicable, enforceable against the Sellers and the Company, as applicable, in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles.


Section 2.04.  No Conflict.  The execution and delivery by the Sellers and the
Company of this Agreement and the consummation of the transactions contemplated
hereby and thereby, do not and will not, by the lapse of time, the giving of
notice or otherwise:  (a) constitute a violation of any law; (b) constitute a
breach or violation of any provision contained in the Articles of Incorporation
or Bylaws of the Company; (c) constitute a breach of any provision contained in,
or a default under, any governmental approval, any writ, injunction, order,
judgment or decree of any governmental authority or any contract to which the
Sellers and/or the Company are a party; or (d) result in or require the creation
of any lien upon the Common Stock.


Section 2.05.  Consents and Approvals.  No governmental approvals and no
notifications, filings or registrations to or with any governmental authority or
any other person is or will be necessary for the valid execution and delivery by
the Sellers and/or the Company of this Agreement or the consummation of the
transactions contemplated hereby or thereby, or the enforceability hereof or
thereof, other than those which have been obtained or made and are in full force
and effect.


      
        
      
      
        Page 3 of 15    
        Stock Purchase Agreement       
      
        
      
    


--------------------------------------------------------------------------------






Section 2.06.  Litigation.  There are no claims pending or, to the knowledge of
the Sellers and the Company, threatened against or affecting the Company or any
of its assets and properties before or by any governmental authority or any
other person.  The Sellers and the Company have no knowledge of the basis for
any claim, which alone or in the aggregate:  (a) could reasonably be expected to
result in any liability with respect to the Company; or (b) seeks to restrain or
enjoin the execution and delivery of this Agreement or the consummation of any
of the transactions contemplated hereby or thereby.  There are no judgments or
outstanding orders, injunctions, decrees, stipulations or awards against the
Company or any of its assets and properties.


Section 2.07.  Brokers, Finders and Financial Advisors.  Sellers and Purchasers
agree and acknowledge that the Sellers will be responsible for a fee not to
exceed $40,000.00 (forty thousand and no/100 dollars) to be paid to Anna
Krimshtein pursuant to a Commission Agreement attached hereto as Exhibit C, and
which will be paid at Closing.


Section 2.08.  Disclosure.  To the best of the Sellers’ and the Company’s
knowledge, the schedules, documents, exhibits, reports, certificates and other
written statements and information furnished by or on behalf of Sellers and/or
the Company to the Purchasers do not contain any material misstatement of fact
or omit any material facts.  Sellers and the Company have not withheld any fact
known to them which has or is reasonably likely to have a material adverse
effect with respect to the Company.


Section 2.09.  Ownership.  The Sellers represent and warrant that Sellers own
1,650,000 shares of common stock of the Company, 1,440,000 shares of which that
are subject to this Agreement.


ARTICLE III


Representations and Warranties of Purchasers


Subject to all of the terms, conditions and provisions of this Agreement,
Purchasers hereby represent and warrant to the Sellers, as of the date hereof
and as of the Closing, as follows:


Section 3.01.  Authority.  Purchasers have all requisite power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and thereby.  Purchasers has duly and validly executed and
delivered this Agreement and, assuming the due authorization, execution and
delivery of this Agreement by the other parties hereto and thereto, this
Agreement constitutes the legal, valid and binding obligation of Purchasers,
enforceable against Purchasers in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
equitable principles.


Section 3.02.  No Conflict.  The execution and delivery by Purchasers of this
Agreement and the consummation of the transactions contemplated hereby and
thereby do not and shall not, by the lapse of time, the giving of notice or
otherwise:  (a) constitute a violation of any law; or
 


     
        Page 4 of 15    
        Stock Purchase Agreement       
 
    


--------------------------------------------------------------------------------




(b) constitute a breach of any provision contained in, or a default under, any
governmental approval, any writ, injunction, order, judgment or decree of any
governmental authority or any contract to which Purchasers is a party or by
which Purchasers is bound or affected.


Section 3.03.  Consents and Approvals. No governmental approvals and no
notifications, filings or registrations to or with any governmental authority or
any other person is or will be necessary for the valid execution and delivery by
Purchasers of this Agreement and the closing documents to which it is a party,
or the consummation of the transactions contemplated hereby or thereby, or the
enforceability hereof or thereof, other than those which have been obtained or
made and are in full force and effect.


Section 3.04.  Litigation.  There are no claims pending or, to the knowledge of
Purchasers, threatened, and Purchasers has no knowledge of the basis for any
claim, which either alone or in the aggregate, seeks to restrain or enjoin the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated hereby or thereby.  There are no judgments or
outstanding orders, injunctions, decrees, stipulations or awards against
Purchasers which prohibits or restricts, or could reasonably be expected to
result in any delay of, the consummation of the transactions contemplated by
this Agreement.


Section 3.05.  Brokers, Finders and Financial Advisors.   No broker, finder or
financial advisor has acted for Purchasers in connection with this Agreement or
the transactions contemplated hereby or thereby, and no broker, finder or
financial advisor is entitled to any broker’s, finder’s or financial advisor’s
fee or other commission in respect thereof based in any way on any contract with
Purchasers.


ARTICLE IV


Covenants


Section 4.01 No Reverse Stock Split or Dilution.  Purchasers hereby covenant and
consent, which consent shall survive closing and be acknowledged by Purchasers’
assigns, if any, that the Company’s shares will not be diluted for a period of 1
(one) year after   a Business Combination involving the Company.  “Business
Combination” shall be defined herein as any form of equity financing, debt
financing, licensing, merger, acquisition, combination and/or consolidation
involving the Company and any third party.  Furthermore, Purchasers agree not to
effectuate a reverse stock split for 12 months after Closing.


Section 4.01.  Further Assurances.  Sellers, the Company and Purchasers agree
that, from time to time, whether before, at or after the Closing, each of them
will take such other action and to execute, acknowledge and deliver such
contracts, deeds, or other documents (a) as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent of this Agreement;
or (b) to effect or evidence the transfer to the Purchasers of the Common Stock
held by or in the name of the Sellers.


Section 4.02.  Conduct of Business.  Except as otherwise contemplated by this
Agreement, after the date hereof and prior to the Closing or earlier termination
of this Agreement, unless Purchasers shall otherwise agree in writing, the
Company shall
 


      
Page 5 of 15    
        Stock Purchase Agreement         
   


--------------------------------------------------------------------------------






(a)           not take or perform any act or refrain from taking or performing
any act which would have resulted in a breach of the representations and
warranties set forth in Article II;


(b)           not enter into any agreement, or extend an existing agreement that
will survive after the Closing;


(c)           not sell, pledge, lease, license or otherwise transfer any of
their assets or properties or make any payments or distributions to the Company
or any of its affiliates; and


(d)           not make any payments or distributions of assets or properties to
the Company or its shareholders.


Prior to the Closing, the Company shall exercise, consistent with the terms and
conditions of this Agreement, complete control and supervision of its
operations.


Section 4.03.  Public Announcements.  Except as required by law, without the
prior written approval of the other party, neither Sellers, the Company nor
Purchasers will issue, or permit any agent or affiliate thereof to issue, any
press release or otherwise make or permit any agent or affiliate thereof to
make, any public statement or announcement with respect to this Agreement or the
transactions contemplated hereby and thereby.


ARTICLE V


Conditions


Section 5.01.  Conditions to Obligations of each of the Parties.  The respective
obligations of each party to consummate the transactions contemplated hereby
shall be subject to the fulfillment at or prior to the Closing of the following
conditions: (a) no preliminary or permanent injunction or other order, decree or
ruling which prevents the consummation of the transactions contemplated by this
Agreement shall have been issued and remain in effect; (b) no claim shall have
been asserted, threatened or commenced and no law shall have been enacted,
promulgated or issued which would reasonably be expected to (i) prohibit the
purchase of, payment for or retention of the Common Stock by Purchasers or the
consummation of the transactions contemplated by this Agreement or (ii) make the
consummation of any such transactions illegal; and (c) all approvals legally
required for the consummation of the transactions contemplated by this Agreement
shall have been obtained and be in full force and effect at the Closing.


Section 5.02.  Conditions to Obligations of Sellers.  The obligations of Sellers
to consummate the transactions contemplated hereby shall be subject to the
fulfillment at or prior to the Closing Date of the following additional
conditions, except as Sellers may waive in writing: (a) Purchasers shall have
complied with and performed in all material respects all of the terms,
covenants, agreements and conditions contained in this Agreement which are
required to be complied with and performed on or prior to Closing; (b) the
representations and warranties of Purchasers in this Agreement shall have been
true and correct on the date hereof or thereof, as applicable, and such
representations and warranties shall be true and correct on and at the Closing
(except those, if any, expressly stated to be true and correct at an earlier
date), with the same force and effect as though such representations and
warranties had been made on and at the Closing; and (c) the simultaneous
purchase and delivery of 105,000 free trading shares from BFP Texas, Ltd., Gwen
Carden, Lisa Rhoades and Cynthia Porter to Huaqin Zhou.
 


 
      
        Page 6 of 15    
        Stock Purchase Agreement       


--------------------------------------------------------------------------------






Section 5.03.  Conditions to Obligations of Purchasers.  The obligations of
Purchasers to consummate the transactions contemplated hereby shall be subject
to the fulfillment at or prior to Closing of the following additional
conditions, except as Purchasers may waive in writing: (a) the Sellers and the
Company shall have complied with and performed in all material respects all of
the terms, covenants, agreements and conditions contained in this Agreement
which are required to be complied with and performed on or prior to Closing; and
(b) the representations and warranties of Sellers and the Company in this
Agreement shall have been true and correct on the date hereof or thereof, as
applicable, and such representations and warranties shall be true and correct on
and at the Closing (except those, if any, expressly stated to be true and
correct at an earlier date), with the same force and effect as though such
representations and warranties had been made on and at the Closing.


ARTICLE VI


Indemnification


Section 6.01.  Indemnification of Sellers.  Subject to the terms and conditions
of this Article VI, Purchasers agrees to indemnify, defend and hold harmless
Sellers, from and against any and all claims, liabilities and losses which may
be imposed on, incurred by or asserted against, arising out of or resulting
from, directly or indirectly:


(a)           the inaccuracy of any representation or breach of any warranty of
Purchasers contained in or made pursuant to this Agreement which was not
disclosed to Sellers in writing prior to the Closing; provided that no such
notification shall be deemed to waive or abrogate any right of Sellers with
respect to conditions to Closing in Section 5.02;


(b)           the breach of any covenant or agreement of Purchasers contained in
this Agreement; or


(c)           any claim to fees or costs for alleged services by a broker,
agent, finder or other person claiming to act in a similar capacity at the
request of Purchasers in connection with this Agreement;


provided, however, that Purchasers shall not be liable for any portion of any
claims, liabilities or losses resulting from a material breach by Sellers, of
any of its obligations under this Agreement or from Sellers’s gross negligence,
fraud or willful misconduct.


Section 6.02.  Indemnification of Purchasers.  Subject to the terms and
conditions of this Article VI, from and after the Closing, Sellers, agrees to
indemnify, defend and hold harmless the Purchasers, their respective affiliates,
their respective present and former directors, officers, shareholders, employees
and agents and its respective heirs, executors, administrators, successors and
assigns (the “Purchaser’s Indemnified Persons”), from and against any and all
claims, liabilities and losses which may be imposed on, incurred by or asserted
against any Purchaser’s Indemnified Person, arising out of or resulting from,
directly or indirectly:
 


       
        Page 7 of 15    
        Stock Purchase Agreement   
      


--------------------------------------------------------------------------------






(a)           the inaccuracy of any representation or breach of any warranty of
the Sellers or the Company contained in or made pursuant to this Agreement which
was not disclosed to Purchasers in writing prior to the Closing; provided that
no such notification shall be deemed to waive or abrogate any right of
Purchasers with respect to conditions to Closing in Section 5.03;


(b)           the breach of any covenant or agreement of Sellers or the Company
contained in this Agreement;


(c)           the conduct of the business of the Company prior to the Closing;
or


(d)           any claim to fees or costs for alleged services rendered by a
broker, agent, finder or other person claiming to act in a similar capacity at
the request of the Sellers in connection with this Agreement;


provided, however, that Sellers and the Company shall not be liable for any
portion of any claims, liabilities or losses resulting from a material breach by
Purchasers of its obligations under this Agreement or from a Purchasers
Indemnified Person’s gross negligence, fraud or willful misconduct.


Section 6.03.  Indemnification of Purchasers and Sellers by Brokers, Finders and
Financial Advisors.  Except for Anna Krimshtein, who referenced in Section 2.07,
above, it shall be conclusively presumed that Purchaser has not had any broker,
finder or financial advisor representing Purchaser directly or indirectly in
connection with this Agreement, and Sellers shall not have any liability to any
broker, finder or financial advisor claiming by, through or under
Purchaser.  Furthermore, Purchaser specifically indemnifies Sellers from any and
all such expenses except as provided herein.  Sellers hereby indemnify
Purchasers from and against any claim of any broker, finder or financial advisor
by, through or under Sellers.


ARTICLE VII


Miscellaneous


Section 7.01.  Notices.  Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (b) hand delivery; (c) facsimile transmission; or (d) overnight
courier service, to the parties at the following addresses or facsimile numbers:


(i) if to Sellers, to:
Fleurs De Vie, Inc.
Attn: Harold A. Yount, Jr.
   
206 East Roosevelt
 
Boerne, TX 78006
 
(830) 249-1679
 
(830) 249-1260 – FAX
 
email: fleurs@gvtc.com

 
 
        Page 8 of 15    
        Stock Purchase Agreement 

--------------------------------------------------------------------------------





   
With copies to:
David M. Loev
 
The Loev Law Firm, PC
 
6300 West Loop South, S. 280
 
Bellaire, TX 77401
 
(713) 524-4110
 
(713) 524-4122 – FAX
 
email: dloev@loevlaw.com
   
(ii) if to Purchasers, to:
Huakang Zhou
 
18 Kimberly Court
 
East Hannover, NJ 07936
 
(973) 462-8777
 
(973) 966-8870 – FAX
 
email: dzhou@warnercorp.com
   
With copies to:
Anna Krimshtein
 
1000 Lincoln Road, S. 208
 
Miami Beach, FL 33139
 
(305) 673-0350
 
(305) 673-0260 – FAX
 
email: anna@wandklaw.com



or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this Section
7.01.  Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given: (A) in the case of a notice sent by
regular or registered or certified mail, three business days after it is duly
deposited in the mails; (B) in the case of a notice delivered by hand, when
personally delivered; (C) in the case of a notice sent by facsimile, upon
transmission subject to telephone confirmation of receipt; and (D) in the case
of a notice sent by overnight mail or overnight courier service, the next
business day after such notice is mailed or delivered to such courier, in each
case given or addressed as aforesaid.


Section 7.02.  Benefit and Burden.  This Agreement shall inure to the benefit
of, and shall be binding upon, the parties hereto and their successors and
permitted assigns.


Section 7.03.  No Third Party Rights.  Nothing in this Agreement shall be deemed
to create any right in any creditor or other person not a party hereto (other
than the Purchaser’s Indemnified Persons) and this Agreement shall not be
construed in any respect to be a contract in whole or in part for the benefit of
any third party (other than the Purchaser’s Indemnified Persons).


        Page 9 of 15    
        Stock Purchase Agreement    


--------------------------------------------------------------------------------




Section 7.04.  Amendments and Waiver.  No amendment, modification, restatement
or supplement of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.  No waiver of any provision of this Agreement
shall be valid unless in writing and signed by the party against whom that
waiver is sought to be enforced.


Section 7.05.  Counterparts.  This Agreement may be executed in counterparts and
by the different parties in separate counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute one and the same agreement.


Section 7.06.  Captions and Headings.  The captions and headings contained in
this Agreement are inserted and included solely for convenience and shall not be
considered or given any effect in construing the provisions hereof if any
question of intent should arise.


Section 7.07.  Construction.  The parties acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the parties hereto.


Section 7.08.  Severability.  Should any clause, sentence, paragraph,
subsection, Section or Article of this Agreement be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement, and the parties agree
that the part or parts of this Agreement so held to be invalid, unenforceable or
void will be deemed to have been stricken herefrom by the parties, and the
remainder will have the same force and effectiveness as if such stricken part or
parts had never been included herein.


Section 7.09.  Remedies.  The parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate.  As such, the
parties agree that if either party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
party might be entitled.


Section 7.10.  Applicable Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.


Section 7.11.  Submission to Jurisdiction.  Each of the parties hereby: (a)
irrevocably submits to the non-exclusive personal jurisdiction of any New York
court, over any claim arising out of or relating to this Agreement and
irrevocably agrees that all such claims may be heard and determined in such New
York court; and (b) irrevocably waives, to the fullest extent permitted by
applicable law, any objection it may now or hereafter have to the laying of
venue in any proceeding brought in a New York court.


       
        Page 10 of 15    
        Stock Purchase Agreement   
      


--------------------------------------------------------------------------------






Section 7.12.  Expenses; Prevailing Party Costs.  The Sellers, the Company, and
Purchasers shall pay their own expenses incident to this Agreement and the
transactions contemplated hereby and thereby, including all legal and accounting
fees and disbursements, and Sellers shall be solely liable for any and all
expenses of the Sellers and/or the Company which are incident to this Agreement
and the transactions contemplated hereby and thereby (other than customary
general, administrative and overhead expenses incurred in the ordinary course of
business).  Notwithstanding anything contained herein or therein to the
contrary, if any party commences an action against another party to enforce any
of the terms, covenants, conditions or provisions of this Agreement, or because
of a breach by a party of its obligations under this Agreement, the prevailing
party in any such action shall be entitled to recover its losses, including
reasonable attorneys’ fees, incurred in connection with the prosecution or
defense of such action, from the losing party.


Section 7.13.  Entire Agreement.  This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations among the
parties with respect to the transactions contemplated hereby and thereby, and
supersedes all prior agreements, arrangements and understandings between the
parties, whether written, oral or otherwise.


Section 7.14.  Faxed Signatures.  For purposes of this Agreement, a faxed
signature shall constitute an original signature.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.



 
“SELLERS”
     
Harold A. Yount, Jr.
     
/s/ Harold A. Yount, Jr.
 
Number of shares Delivered at Closing:  385,455
     
Brenda P. Yount
     
/s/ Brenda P. Yount
 
Number of shares Delivered at Closing:  400,000
         
David M. Loev
     
/s/ David M. Loev
 
Number of shares Delivered at Closing:  604,545
   


 
Page 11 of 15    
        Stock Purchase Agreement   

--------------------------------------------------------------------------------



         
Loev Corporate Filings, Inc.
 
Its: President
     
/s/ Hannah M. Loev
 
Number of shares Delivered at Closing:  50,000
     
“THE COMPANY”
 
Fleurs De Vie, Inc.
     
/s/ Harold A. Yount, Jr.
 
Chief Executive Officer
     
“PURCHASERS”
     
Huaqin Zhou
     
/s/ Huaqin Zhou
         
Xiaojin Wang
     
/s/ Xiaojin Wang
         
Huakang Zhou
     
/s/ Huakang Zhou

 
 
 


        Page 12 of 15    
        Stock Purchase Agreement   
 


--------------------------------------------------------------------------------



EXHIBIT A



   
NAME
COMMON SHARES TO BE RETAINED AT CLOSING
   
Harold A. Yount, Jr.
114,545
   
David M. Loev
95,455
   
TOTAL
210,000



 
 
 
 
 
 
 
 
 
 
 

 


        Page 13 of 15    
        Stock Purchase Agreement      


--------------------------------------------------------------------------------




EXHIBIT B


Lock-up Agreement 




 
 
 
 
 
 
 

 




 
        Page 14 of 15    
        Stock Purchase Agreement   


--------------------------------------------------------------------------------



EXHIBIT C
 
Commission Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
        Page 15 of 15    
        Stock Purchase Agreement  

--------------------------------------------------------------------------------

